DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Invention I, Claims 1 to 13, in an oral telephone election on 08 November 2022, is acknowledged.
Claims 14 to 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the telephone call on 08 November 2022.
Attorney Matthew Healey called the examiner on 08 November 2022 to make an oral election in response to the written restriction requirement mailed on 07 November 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Evidence Extraction for Claim Verification with Indicators for Supporting or Refuting a Claim
The disclosure is objected to because of the following informalities:
In ¶[0035], “allow content creators create” should be “allow content creators to create”.
In ¶[0052], “smoking IL-6 proliferation” should be “smoking, IL-6 proliferation”.
In ¶[0067], “a corpus of references 304 includes is tailored to” should be “a corpus of references 304 includes” or “a corpus of references 304 is tailored to”.
In ¶[00116], there shouldn’t be a comma between “stated, or required”.
In ¶[00137], “Act 1202” should be “Act 1218”.    
In ¶[00152], “portion of the text 1402. In the example shown” should be “portion of the text 1402 in the example shown”.
In ¶[00165], “module 120to” should be “module 120 to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (U.S. Patent Publication 2022/0171935) in view of Aharoni et al. (U.S. Patent Publication 2019/0220515).
Concerning independent claim 1, Goyal et al. discloses a system for augmenting documents with data-verification indicators, comprising:
“one or more processors; and one or more hardware-storage devices storing instructions that are executable by the one or more processors to configure the system to:” – computer system 900 executes program code 915 and includes a processor 935 and a memory 910 (¶[0088] - ¶[0091]: Figure 9);
“identify a selection of textual content within a user interface” – text verification system 110 determines the veracity metric of a displayed text segment (e.g., a target text segment) by selecting one or more text segments displayed within the electronic document (e.g., the target text segment) (¶[0026]: Figure 1); a user selects a target text segment from a target electronic document (indicated by arrow 145) using a user interface that is displayed or provided on user system 135; UI subsystem 140 receives the selection of the target text segment to execute the evidence retrieval and verification functionality; UI subsystem 140 transmits the target text segment to the text verification system 110 as an input (¶[0030]: Figure 1); a user operates the electronic document reader 105 by selecting the target text segment 505 displayed on a target electronic document and triggering the evidence retrieval and verification functionality provided by the electronic document reader 105 (¶[0064]: Figure 5); target text segment 705 is selected based on input received from a user device. (¶[0078]: Figure 7);
“in response to detecting the one or more claims within the textual content, access an evidence extraction module that has been trained with a second set of ground truth to enable the evidence extraction module to identify references from one or more reference repositories that have content related to one or more particular types of claims” – evidence selection system 120 performs evidence retrieval from the subset of electronic documents using a retrieval protocol; a two-stage evidence selection system 120 evaluates the various text segments (e.g., sentences) included in each electronic document of the subset of electronic documents, and retrieves first-stage evidence that is directly relevant to the target text segment (¶[0028]: Figure 1); a target text segment is transmitted to the document retrieval system 115; document retrieval system 115 identifies a group of electronic documents (from the text corpus) that are relevant to the target text segment 205 (¶[0033]: Figure 2); stage-1 text retrieval model is a trained BERT model (“that has been trained with a second set of ground truth to enable evidence extraction module to identify references”) that receives as input each text segment of the subset of electronic documents and generates as an output a relevance score indicating a relevance between the text segment and the target text segment 205; training the stage-1 text retrieval model 225 includes training a BERT model to identify text segments that could individually support or refute the target text segment  (¶[0034] - ¶[0035]: Figure 2); a user operates the electronic document reader 105 by triggering the evidence retrieval and verification functionality provided by the electronic document reader 105 (¶[0064]: Figure 5); electronic reading software receives another input, instructing the electronic reading software to execute the text verification system to infer the veracity of target text segment 705 using the content of electronic documents stored in electronic document database 130; in response, the text verification system automatically retrieves various text segments from the content of the electronic documents stored in electronic documents database 130 (¶[0078]: Figure 7);
“further, in response to detecting the one or more claims within the textual content, use the evidence extraction module to automatically search the one or more reference repositories for one or more related references that have one or more pieces of evidence that are determined by the evidence extraction module to be related to the detected one or more claims” – a two-stage evidence selection system 120 evaluates the various text segments (e.g., sentences) included in each electronic document of the subset of electronic documents, and retrieves first-stage evidence that is directly relevant to the target text segment (¶[0028]: Figure 1); document retrieval system 115 can select a subset of electronic documents from the set of electronic documents stored in electronic document database 130, such that the subset of electronic documents are determined to be relevant to the target text segment (¶[0029]: Figure 1); document retrieval system 115 identifies a group of electronic documents (from the text corpus) that are relevant to the target text segment 205 (¶[0033]: Figure 2);
“in response to identifying the one or more related references, automatically determine whether the content in the one or more related references supports or refutes the one or more claims using a claim verification module, the claim verification module having been trained with a third set of ground truth to determine whether the one or more pieces of evidence support or refute the one or more claims” – machine-learning techniques include neural networks trained to retrieve and analyze evidence regarding content of electronic documents and to generate indicators of veracity to be displayed with that content via electronic reading software (Abstract); specialized reasoning model 125 classifies the veracity of the target text segment given the first-stage evidence; the classifications are supported by the first-stage evidence, refuted by the first-stage evidence, or undetermined because the first-stage evidence lacks information to support or refute the target text segment; specialized reasoning model 125 may classify the veracity of the target text segment as supporting or refuting the target text segment (¶[0028]: Figure 1); the specialized reasoning model classifies the veracity of the target text segment based on the results of the textual entailment; groups of categories for classification include “supported” (e.g., by the second-stage evidence in context with the first-stage evidence), “refuted” (e.g., by the second-stage evidence in context with the first-stage evidence), or “undetermined” because the combination of the first-stage evidence and the second stage evidence lacks information to support or refute the target text segment (¶[0029]: Figure 1); kernel node attention-based reasoning model of the specialized reasoning model 125 evaluates the stage-1 evidence graph and the target text segment 505 to classify the text segment 515 as supporting the target text segment 505, refuting the target text segment 505, or not providing sufficient information to support or refute the target text segment 505 (¶[0067]: Figure 5); the specialized reasoning model includes a kernel node attention-based reasoning model that is trained to classify the veracity of the target text segment (“having been trained with a third set of ground truth to determine whether the one or more pieces of evidence support or refute the one or more claims”) (¶[0073]: Figure 6);
“in response to determining a set of references of the one or more related references supports or refutes the one or more claims, present at least one of (i) a support indicator or (ii) a refute indicator within the user interface in association with the one or more claims, the support indicator visually indicating that the one or more claims are supported by evidence, the refute indicator visually indicating that the one or more claims are refuted by evidence” – machine-learning techniques include neural networks trained to generate indicators of veracity to be displayed with that content via electronic reading software (Abstract); if the specialized reasoning model 125 classifies the veracity of the target text segment as supporting or refuting the target text segment, then the text verification system 110 generates a verification indicator representing the classification; text verification system 110 also augments the displayed target electronic document to display the verification indicator in association with the displayed target text segment (¶[0028]: Figure 1); specialized reasoning model 125 generates a verification indicator 545, indicating that the veracity of the target text segment 505 has been verified (¶[0069]: Figure 5); text verification system classifies target text segment 705 as being supported or refuted and augments target electronic document 700 with verification indicator 710; verification indicator 710 indicates that the text verification system classified target text segment 705 as “refuted” (e.g., “false” based on the content included in the electronic documents stored in electronic documents database 130) (¶[0078]: Figure 7).
Concerning independent claim 1, Goyal et al. clearly discloses all of the limitations of the independent claim excepting the limitations of “access a claim detection module that has been trained with a first set of ground truth to enable the claim detection module to detect occurrences of claims within text” and “input the textual content into the claim detection module to detect one or more claims within the selection of textual content”.  Still, these limitations could be construed as implicit for Goyal et al.  Specifically, Goyal et al. discloses a BERT model can detect whether there are any correlations between the ‘claim’ (e.g., the target text segment) and the ‘evidence sentence’ (¶[0035]: Figure 2).  Training the first-stage BERT model 310 includes labeling a set of target text segments (e.g., claims) as positive examples.  (¶[0041]: Figure 3)  Goyal et al., then, appears to be implicitly directed to ‘detecting claims within text’ using a BERT model that is trained to detect claims, even if there is no express disclosure of detecting claims in displayed text.
Concerning independent claim 1, even if this limitation directed to “a claim detection module . . . to detect occurrences of claims within text” within the selection of the textual content is omitted by Goyal et al., this is taught by Aharoni et al.  Specifically, Aharoni et al. teaches automatic detection of claims with respect to a topic under consideration.  (Abstract)   A method comprises detecting one or more claims relevant to the topic under consideration in the content, based on detection of boundaries of the claims in the content; and outputting a list of said detected one or more claims.  (¶[0010] - ¶[0012])  Numeric features may be extracted from binary-labeled text segments, and may be used to train a classifier.  (¶[0054])  Claims relevant to the TUC may be detected in the content and/or detected sections and/or detected sentences.  Claims may be detected based on detection of boundaries of the claims in the content and/or detected sections and/or detected sentences.  (¶[0068]: Figure 1)  Features may indicate the conditional probability that the examined boundaries define a context dependent claim, given the tokens around and within these boundaries, as estimated from training data.  (¶[0074])  Aharoni et al., then, expressly teaches a separate algorithm for claim detection using a trained classifier.  An objective is to detect claims supporting a point of view that is likely to detect a plethora of high quality and diverse claims.  (¶[0033])  It would have been obvious to one having ordinary skill in the art to detect claims in text using a trained classifier as taught by Aharoni et al. to augment an electronic document with data-verification indicators in Goyal et al. for a purpose of detecting claims supporting a point of view that is likely to detect a plethora of high quality and diverse claims.   

Concerning claims 2 to 3, Goyal et al. discloses that machine-learning techniques include neural networks trained to generate indicators of veracity to be displayed with that content via electronic reading software (Abstract); Figure 4 depicts an example of a specialized reasoning model for generating inferences indicating whether text segments support or refute a target text segment (¶[0010]: Figure 4); if the specialized reasoning model classifies the veracity of the target text segment as supported or refuted by the first-stage evidence, then the text verification system causes the electronic reading software to augment the target electronic document by displaying a verification indicator in association with (e.g., adjacent to) the target text segment (¶[0019]); text verification system 110 also augments the displayed target electronic document to display the verification indicator in association with the displayed target text segment (¶[0028]: Figure 1); specialized reasoning model 125 generates a verification indicator representing the classification and augments the target electronic document displayed using UI subsystem 140 (as indicated by arrow 195) (¶[0030]: Figure 1); if the kernel node attention model 235 classifies the veracity of the target text segment as supporting or refuting the target text segment 205, then the text verification system 110 generates the verification indicator 215 to represent the classification; verification indicator 215 is used to augment the target electronic document to display the inferred veracity of the target text segment 205 ¶[0038]: Figure 2); text verification system classifies target text segment 705 as being supported or refuted and augments target electronic document 700 with verification indicator 710; verification indicator 710 indicates that the text verification system classified target text segment 705 as “refuted” (e.g., “false” based on the content included in the electronic documents stored in electronic documents database 130) (¶[0078]: Figure 7).
Concerning claim 11, Goyal et al. discloses that text verification system classifies target text segment 705 as being supported or refuted and augments target electronic document 700 with verification indicator 710; verification indicator 710 indicates that the text verification system classified target text segment 705 as “refuted” (e.g., “false” based on the content included in the electronic documents stored in electronic documents database 130).  (¶[0077] - ¶[0079]: Figure 7)  Specifically, Figure 7 illustrates an indicator 710 that states: “only the initiator of the review cycle can share a document”, which can be construed as “present a recommendation for modifying the one or more claims based on the set of references.”  That is, “only the initiator of the review cycle can share a document” is ‘a recommendation’ that a statement 705 in text should be modified from “Any of the authors may share a document for review.”  Similarly, indicator 720 is ‘a recommendation’ for modifying a document statement 715 as illustrated in Figure 7. 

Claims 4 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (U.S. Patent Publication 2022/0171935) in view of Aharoni et al. (U.S. Patent Publication 2019/0220515) as applied to claim 1 above, and further in view of Gerard et al. (U.S. Patent Publication 2020/0184109).
Concerning claim 4, Goyal et al. discloses indicators of support and refutation, but does not expressly disclose that a support indicator or a refute indicator indicates a weight of support or refutation of a claim.  However, Gerard et al. teaches a certified information verification service that receives an article including one or more claims, extracts the one or more claims from the article, analyzes by one or more information verification services, and generates a report for the article based on the analysis.  (Abstract)  Specifically, Gerard et al. teaches a score calculation module 412 configured to aggregate scores provided by each information verification services 410.  (¶[0057]: Figure 4)  Scoring module 510 can provide a score based on matching the segmented claim with support in the corpus or providing a source refuting the segmented claim.  Subsequently, each of the information verification services 410 sends information to the server 404 including identifying information of the information verification service, a score, the sources provided for each claim, etc.  The results are processed by the server 404 to generate the report.  (¶[0070]: Figure 5)  Here, a score of a claim is equivalent to “a weight of refutation or support of the one or more claims.”  An objective is to enable readers to properly evaluate the sources used in each of the articles and to readily determine the trustworthiness of the online website and/or the article with a fast pace of the flow of information.  (¶[0049])  It would have been obvious to one having ordinary skill in the art to provide a weight or score of a refutation and support of claims in a document as taught by Gerard et al. to augment an electronic document with data-verification indicators in Goyal et al. for a purpose of enabling readers to properly evaluate sources and trustworthiness of a website or article.  
Concerning claims 5 to 6, Gerard et al. teaches an embodiment of 
a summary 600 generated from the information verification services 410.  Figure 6 includes an article 602 that includes a number of claims #1, #2. . . #n.  The objective claims 606 are then compared to the data in one or more corpora to determine if the claims are supported or refuted by the information contained in the corpora.  Then, references for each of the claims are returned to the server 404 and an article score and summary are generated.  As shown in Figure 6, for each objective claim 606, the references supporting that claim, article score, and other information can be provided in the report from each information verification service 410 as provided in block 608.  (¶[0071] - ¶[0072]: Figure 6)  Figure 6 illustrates that a summary report 600 includes references 608 for a claim #1 606 in an article 602.  A summary report, then, “presents a representation of the set of references in the user interface in association with the one or more claims”, and these references are equivalent to “a representation of one or more pieces of evidence of the set of references in the user interface”.  
Concerning claims 7 to 9, Gerard et al. teaches the limitation of “receive user input indicating that a reference or a piece of evidence of the set of references is not relevant to the one or more claims” – users can weigh the scores for each information verification services 410; for example, a user might favor a first source (weight=1), partially accept a second source (weight=0.5), and dislikes another source (weight=0), while another user may configure the weights differently.  (¶[0058]: Figure 4)  Accordingly, Gerard et al. teaches the limitation of “refine the evidence extraction module based on the user input indicating that the reference or piece of evidence of the set of references is not relevant to the one or more claims”, “refine the claim verification module based on the user input indicating that the reference or the piece of evidence of the set of references fails to support the one or more claims”, and “refine the claim verification module based on the user input indicating that the reference or the piece of evidence of the set of references fails to refute the one or more claims” – after each of the fact checker services has evaluated the claims and provided a score that has been normalized, an aggregated score for the article can be provided such as an average score for all of the information verification services having the user applied weights.  (¶[0059]: Figure 4)  Broadly, “the evidence extraction module” and “the claim verification module” are ‘refined’ based on the user input insofar as a user assigning a weight to be accorded to difference sources of evidence changes the output of “the evidence extraction module” and “the claim verification module”.  The claim language does not expressly require that “the evidence extraction module” and “the claim verification module” are ‘retrained’ due to the user input or changed in a persistent manner, only that the modules are ‘refined’.  

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (U.S. Patent Publication 2022/0171935) in view of Aharoni et al. (U.S. Patent Publication 2019/0220515) as applied to claim 1 above, and further in view of Bagchi et al. (U.S. Patent Publication 2013/0066886).
Goyal et al. does not disclose the limitations of “wherein the set of references omits a particular reference that fails to satisfy a classification confidence threshold, the classification confidence threshold indicating a level of confidence in a determination by the claim verification module that a reference supports or refutes a claim” and “wherein the one or more related references using the evidence extraction module satisfy a threshold relevance to content of detected content”.  That is, Goyal et al. omits “a classification confidence threshold” and “a threshold of relevance”.  However, confidence and relevance thresholds are well known in various procedures of natural language processing.  
Specifically, Bagchi et al. teaches a natural language question answering system, where a method automatically provides impact confidence values for each answer indicating the degree of impact the answers have on the suggested actions (using the question-answering system), and similarly automatically provides relevance confidence values for each answer indicating the degree of relevance the answers have to the suggested actions (using the question-answering system).  If the answers have an impact confidence value and a relevance confidence value that are above predetermined confidence thresholds, this method causes the decision support system to reproduce an action plan with modified suggested actions instead of performing outputting of the questions.  If the answers have an impact confidence value and a relevance confidence value that are below the predetermined confidence thresholds, this method outputs the questions, the answers, the relevance confidence values, and the impact confidence values on the graphic user interface, without causing the decision support system to reproduce the action plan.  (¶[0004])  The questions, answers, and confidence values are then output using a graphic user interface of the particular computerized machine.  In some embodiments, the output can be limited to only those answers that have an impact confidence level and a relevance confidence level that are above predetermined confidence thresholds.  (¶[0047] - ¶[0048]: Figure 4: Step 414)  An objective is to automatically determine parameters of the suggested actions to serve as input to a question-answering system that automatically generates questions, retrieves answers to such questions, and outputs impact confidence values for each answer indicating the degree of impact the answers have on the suggested actions.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to use a confidence threshold and a relevance threshold to display answers as taught by Bagchi et al. to augment an electronic document with data-verification indicators in Goyal et al. for a purpose of determining a degree of impact of answers to questions.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (U.S. Patent Publication 2022/0171935) in view of Aharoni et al. (U.S. Patent Publication 2019/0220515) as applied to claim 1 above, and further in view of Victoroff et al. (U.S. Patent No. 11,194,953).
Goyal et al. discloses the limitation of “emphasize one or more portions of the textual content determined by the claim detection module to be contextually associated with the one or more claims” as illustrated in Figure 7, where target text segments 705 and 715 are encircled to indicate that are ‘emphasized’.  (¶[0077] - ¶[0079]: Figure 7)  However, Goyal et al. omits “receive user input modifying the one or more portions of the textual content that are contextually associated with the one or more claims” and “refine the claim detection module based on the user input modifying the one or more portions of the textual content that are contextually associated with the one or more claims.”  Still, Victoroff et al. teaches enabling a user to correct boundary markers bounding portions of text and a process training a layout data analysis model using the corrected boundary markers.  (Abstract)  A training dataset is used to train a machine learning model.  (Column 1, Lines 5 to 14)  In Figure 1D, user 20 uses interface 22 to create a new boundary marker by clicking (VIII) on the button “Add Boundary Marker” and in Figure 1E, user 20 uses interface 22 to create the new boundary marker 245 by indicating with cursor 26 the position of a first corner then of an opposite corner (IX).  User 20 can then save boundary marker 245 by clicking (X) on the button “Save Boundary Marker”, which can send the new data to model 30 for the training of model 30.  An advantageous technical feature of system 10 is that the more model 30 is trained, the more accurately it generates and automatically displays boundary markers.  (Column 7, Lines 45 to 58: Figures 1D and 1E)  Interface 22 enables a user to versatilely identify any hierarchical group by creating/modifying a boundary marker, and therefore to convey to model 30 the information of what words/group of words are in an input text document.  (Column 10, Lines 1 to 9; Column 12, Lines 13 to 22)  An objective, then, is to more accurately display boundary markers.  It would have been obvious to one having ordinary skill in the art to enable a user to modify portions of text to refine a model as taught by Victoroff et al. to augment an electronic document with data-verification indicators in Goyal et al. for a purpose of more accurately displaying boundary markers.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Brown et al., Clark et al., Campbell, Levy, and Malon disclose related prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        November 14, 2022